Citation Nr: 1448617	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Kristina J. Vasold, Attorney at Law



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to July 1993.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal has been decided through review of the electronic records stored in Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran requested a Board hearing and one was scheduled for September 17, 2014.  The Veteran failed to appear for the hearing.  Recent correspondence, entered in the electronic file while this decision was being drafted, is to the effect that notice was mailed to an old address of the Veteran, and not sent to his attorney.  It was requested that another hearing be scheduled.  In view of the complete grant of the issue below, a hearing is unnecessary.

Review of the electronic records reveals that an issue concerning an effective date for posttraumatic stress disorder (PTSD) is undergoing development.  The electronic records reveal a substantive appeal as to that issue that references a statement of the case of July 2014.  Moreover, the appellant has requested a Travel Board hearing.  The issue has not been certified to the Board and is not before the Board.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether GERD is related to the Veteran's military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his GERD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).   

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103(A) (West 2002); 38 C.F.R. § 3.159 (2013).  As the Board is granting the Veterans claim for entitlement to service connection for GERD, further discussion of the VCAA with regard to this claim is unnecessary.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection " basically . . . means that . . . a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . . This may be accomplished by affirmatively showing inception or aggravation during service . . ."  38 C.F.R. § 3.303(a).  

The VA treatment records and February 2011 VA examination reflect that the Veteran has been diagnosed with GERD.  He has thus met the current disability requirement.  

The claims file includes no definitive medical diagnosis of GERD prior to the Veteran's discharge from service in July 1993.  Nevertheless, his service treatment records mention multiple gastrointestinal symptoms.  In January 1992, he complained of an "ulcer" and pain in his abdomen.  He was also treated for stomach pain, nausea, vomiting and diarrhea in April 1993.  

The Veteran served in the Army during the Persian Gulf War and was deployed to Saudi Arabia in early 1991.  In support of his claim, the Veteran submitted his own statement and the statement of a sergeant who served with him in an Army unit providing fuel to helicopters and other vehicles.  Some soldiers in this unit were responsible for conducting tests on the quality of fuel and, to carry out these tests, poured clear, liquid jet fuel into transparent water bottles.  Both the Veteran and his sergeant report that, in April 1991, after a hot and busy day spent refueling helicopters, the Veteran drank a mouthful of jet fuel from one of the bottles, believing it to be water, and became violently ill.  The Veteran attributes his current GERD symptoms to this incident.  According to his sergeant, "[the Veteran] has never recuperated from the effect of ingesting Jet-A fuel of that day, and his health has never being [sic] the same, suffering from stomach/abdominal related illness ever since."  

After conducting a February 2011 physical examination and reviewing the Veteran's claims file and medical records, the examining physician wrote two reports, the first one a few weeks after the examination, and an addendum dated April 2011.  The examiner mentioned the Veteran's statement about swallowing jet fuel, but he did not say whether his GERD was related to the incident.  In his initial report, the examiner expressed the opinion that the onset of GERD "occurred in late 1994."  The examiner explained that the first treatment records for gastroesophageal reflux were from 1995 and there were no gastroesophageal reflux symptoms, dysphagia or gastrointestinal bleeding noted in the service treatment records.  

In his April 2011 addendum, after further review of the medical records, the physician wrote a new section of the report labelled "opinion."  According to the addendum, "It is the examiner's opinion that the gastroesophageal reflux disease at least as likely as not began within one year of active duty."  The examiner added that the extent of the Veteran's gastroesophageal reflux symptoms at the time of the first definitive GERD diagnosis suggested that the disorder had been present for at least a year prior to the initial evaluation.

The Board finds that the examiner's opinion is entitled to significant weight.  The examiner reviewed the Veteran's full medical history and supported his conclusions with a convincing rationale.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Yet neither the initial report nor the addendum gives a definitive answer to the question to be resolved in this appeal, i.e., the examiner never explained how likely it was that the Veteran developed GERD during his military service.  Nor did the examiner state whether or not he believed any incident or injury in military service caused the Veteran's GERD.  

The Board must also consider "all pertinent lay and medical evidence" 38 U.S.C.A. § 1154(a).  The service treatment records include multiple, specific gastrointestinal complaints.  The Board also finds the lay statements of the Veteran and his sergeant concerning the April 1991 incident and the presence of gastrointestinal symptoms in service to be credible.  

The VA examiner's April 2011 statement that GERD had been present for "at least a year prior to the initial evaluation," which was in 1995, considered together with the lay statements and service treatment records, implies that GERD likely had its onset prior to 1994.  

The evidence is therefore approximately evenly balanced as to whether the Veteran's GERD had its onset prior to separation in July 1993.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that his GERD had its onset in service and entitlement to service connection for this disability is therefore warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for GERD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


